DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  General Remarks
1/ claims 1, 16, 33 and 39 are independent
2/ 36-38 are previously withdrawn  
3/Previous  IDS filed 07/12/2021 has been considered 
4/ Previous IDS filed 08/21/2020 and 11/30/2020 has been considered
5/ Double patenting rejection is withdrawn

Response to Arguments
Applicant's arguments filed 02/07/2022 have been fully considered but they are not persuasive. 
-Regarding claims 1 and 16, Applicant argued that the combination does not disclose: “a latency between the first time and the second time is less than 100 milliseconds”. 
Examiner respectfully disagrees:
Rosenberg discloses a latency of data transmission between the first time and the second time of two devices is less than 100 milliseconds. Rosenberg in [0024] discloses both video and audio information is transmitted in real or near-real time between two hosts such that a user of at least one of the hosts perceives a real-time communication, that is, latency should be reduced below 100 ms for each. There is nowhere in the claim that states that the data communication network is wireless network where applicant argues that the communication network is wireless. Taking broadest reasonable interpretation, any network transmitting a UDP data reads on the limitation. It mentions a UDP data transmitted using a wireless access point. However, a mere mentioning of only a wireless access point does not equate to the data communication network is wireless network. Applicant can lexicographically name components. But, without any mention of a wireless network is being used and without clear characterization of what a wireless access point is, any network such as network of Rosenberg that can transmit data below 100 ms latency using transmitting devices reads on the limitations.
Further, the limitations in the claim claims an audio latency within 100 ms. However, it does not say  how that latency is achieved. It does not mention what components in the system or what steps in the process enabled achieving that latency value or how that value is achieved. Examiner suggests that adding more characterization in to what process or what components in the system enables achieving any latency value of the claim. In current form the claim is broad and it is encompassing broad limit and boundary.
-Regarding claims 33 and 39, Applicant argued that the combination does not disclose: “a latency between the first time and the second time is less than 100 milliseconds”. 
Examiner respectfully disagrees:
Quoc in fig. 8 discloses that nodes across wireless network via server communicate audio data. fig. 8 discloses the time it takes media content from the musician M devices entering the server S (first time) and being processed at the server and being displayed at the audience device A (second time) within 100 ms. The audio content transmitted across the network from the server to the device A corresponds to packet and fig. 6, and [0063] discloses that the network is wireless network.
Further, the limitations in the claim claims an audio latency within 100 ms. However, it does not say  how that latency is achieved. It does not mention what components in the system or what steps in the process enabled achieving that latency value or how that value is achieved. Examiner suggests that adding more characterization in to what process or what components in the system enables achieving any latency value of the claim. In current form the claim is broad and it is encompassing broad limit and boundary.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quoc (US pg. no 20090113022), further in view of Abrams (US pg. no. 20180234742), further in view of Walker (US pg. no. 20150256473), further in view of Rosenberg (US pg. no. 20050086289).
	Regarding claim 1. Quoc discloses a computerized method of delivering data to one or more client computing devices, wherein the data is any real-time live event data([0025] discloses the performers of a particular jam session all contribute their audio, which are then combined into a mixed audio that are output substantially in real time to remote audience members), and the method comprising:
		receiving, by a server computing device, a data stream starting at a first time ([0028] discloses a streaming server 118 may be configured to receive the audio and video streams from each of the musicians in a particular live jam session (live audio).  That is, the streaming server 118 receives video streams from each web camera 105 (or any other suitable type of video input device) and from each audio input device 104 (e.g., microphone, line-in cable, etc.).  Examples of video input devices include web cameras, camcorders, cameras, etc. The video and audio input devices 104 may each be either connected by a cable or wirelessly connected to each computer system 108.  The streaming server 118 then synchronizes the received audio streams and distributes a mixed audio stream out to audience members and possibly each musician.  In one implementation, the streaming server 118 is also configured to provide video content, based on the received video streams from each musician, to the flash frames presented in the browsers of the users who are participating in the live jam); 
		processing, by the server computing device, the data stream, thereby creating a continuous, stable processed data stream including one or more data packets ([0028] discloses streaming server 118 may be configured to receive the audio and video streams from each of the musicians in a particular live jam session…The streaming server 118 then synchronizes (corresponds to processing of the received data by serve and creating a data representation of received data) the received audio streams and distributes a mixed (processed) audio stream out to audience members. Transmitting the synchronized content across the network corresponds to sending packets);
transmitting, by the server computing device… the continuous, stable processed data stream to the one or more client computing devices ([0028] discloses streaming server 118 may be configured to receive the audio and video streams from each of the musicians in a particular live jam session…The streaming server 118 then synchronizes (corresponds to processing of the received data by serve and creating a data representation of received data) the received audio streams and distributes a mixed (processed) audio stream out to audience members. Transmitting the synchronized content across the network corresponds to sending packets);
interpreting, … the continuous, stable processed data stream, thereby recovering the continuous, stable data stream for use by the one or more client computing devices at a second time ([0028] discloses Audio and video may then be streamed into each musician's computer system and over one or more networks, such as wide area network (WAN) or Internet 111 to one or more servers. One or more servers or computer devices may be utilized for facilitating a substantially live jam session (live audio signal) so that audio and/or video streams may be presented to one or more people, e.g., audience via their respective computer systems. The processing of the received stream such as decoding the encoded stream data to present to the client device to present it corresponds to interpreting; [0025] discloses the performers of a particular jam session all contribute their audio, which are then combined into a mixed audio that are output substantially in real time to remote audience member (corresponds to continuous, stable and interpreted data));
But, Qouc does not explicitly disclose:
the one or more client computing devices comprise smartphones of physically present attendees;
However, in the same field of endeavor, Abrams discloses the one or more client computing devices comprise smartphones of physically present attendees ([0078] discloses application server 64 and streaming server 62 in conjunction with various wireless devices 76 may limit the ability of a wireless or wired device outside the venue (physically present) in which the live event (real time live event) is occurring from receiving video and/or audio provided by streaming server 62. The system illustrated in FIG. 2 may allow wireless devices 76 (or other devices, wired or wireless) remote from the venue in which the live event is occurring to receive video and/or audio or other content from streaming server 62 while the event is occurring. In such embodiments, remote wireless devices 76 (or other devices) could receive the content on a near real-time basis; [0062] discloses the wireless devices 76 will be handheld devices. Wireless devices 76 may be, for example, personal computers such as general purpose computer 10. For example, a laptop computer with a wireless link could serve as a wireless device 76. In other embodiments, wireless device 76 will be a personal digital assistant (smartphone). In other embodiments, wireless device 76 will be a wireless telephone; [0073] As noted above, wireless devices 76 may optionally be equipped to receive audio streamed from streaming server 62 either as part of a video signal, as a separate signal, or as a separate signal synchronized to a video signal provided by streaming server 62).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Abrams. The modification would allow enhancing user experience of live event attendees by providing event`s content to the attendee device when the attendee is far from the venue stage where the event is not clearly visible or audible as a result allowing  a quality event presentation and experience.
But, the combination does not explicitly disclose: transmitting, by the server computing device, via a UDP-configured wireless network access point in electronic communication with the server computing device, the continuous, stable processed data stream to the one or more client computing devices;
Interpreting, by an application installed on the one or more client computing devices, the continuous, stable processed data stream;
However, in the same field of endeavor, Walker discloses transmitting, by the server computing device, via a UDP-configured wireless network access point in electronic communication with the server computing device, the continuous, stable processed data stream to the one or more client computing devices (fig. 1, system 100, fig. 2D and [0098] discloses a block diagram of an example embodiment 280 for network packets that can be transmitted within the interactive music system 100 using UDP.  A network transmission 282 of network packets is shown.  As shown with respect to the example packet 284, each of the transmitted packets can be configured to include audio frame data 294, and audio header (HDR) 292, and a protocol header such as IP/UDP (internet protocol/user datagram protocol) header 290 (data representation of the audio data). The network gateway from/ to network to the server receiving the above packet corresponds to UDP configured wireless access point);
Interpreting, by an application installed on the one or more client computing devices, the continuous, stable processed data stream (0552] discloses and DAW (digital audio workstation) module (application) and a kernel having virtual audio inputs and outputs.  The application client in an application space for a software stack communicates with a virtual audio input device in the kernel.  A DAW within the application space receives an output from the virtual audio input device and provides audio outputs to a virtual output audio device in the kernel.  The virtual output audio device provides audio outputs to the client application. Processing of the received audio corresponds to interpreting; fig. 1 discloses each music node 112 has music node application to enable interactive media exchange with server 102 to enable received live jam session is displayed to the user of the receiving device; fig. 29 discloses an application space of the client that interface with cloud (server) to receive data and output it to the user. The application in the application space corresponds to application; [0014]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of Qouc with Walker. The modification would allow low latency communication in real-time collaborative music performance to enable participants in the session effectively receive and transmit data with low latency using protocol such as UDP that do not use error checking that would have incurred delay on the overall latency of data communication.
But, the combination does not explicitly disclose:
Wherein a latency between the first time and the second time is less than 100 milliseconds.
However, in the same field of endeavor, Rosenberg discloses wherein a latency between the first time and the second time is less than 100 milliseconds ([0024] discloses both video and audio information is transmitted in real or near-real time between two hosts such that a user of at least one of the hosts perceives a real-time communication, that is, latency should be reduced below 100 ms for each).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of combination Rosenberg. The modification would allow a short latency between a sender and a receiver of a media content to enable real-time media experience without noticeable delay.
Regarding claim 16. Quoc discloses a system for delivering data to a client computing device, wherein the data is any real-time live event data ([0025] discloses the performers of a particular jam session all contribute their audio, which are then combined into a mixed audio that are output substantially in real time to remote audience members), the system comprising:
A server configured to receive a data stream and to convert the data stream into a continuous, stable processed data stream including one or more data packets (fig. 1 discloses streaming server 118 transmits audio data across network 111. The packet corresponds to packet), the server including:
An interface for receiving the data stream ([0028] discloses a streaming server 118 may be configured to receive the audio and video streams from each of the musicians in a particular live jam session (live audio).  That is, the streaming server 118 receives video streams from any other suitable type of video input device and from each audio input device 104 (e.g., microphone, line-in cable, etc.).  The hardware of the server that receives and processes the audio data corresponds to audio hardware interface. The video and audio input devices 104 may each be either connected by a cable or wirelessly connected to each computer system 108.  The streaming server 118 then synchronizes (data representation of the audio signal) the received audio streams and distributes a mixed audio stream out to audience members and possibly each musician.  In one implementation, the streaming server 118 is also configured to provide video content, based on the received video streams from each musician, to the flash frames presented in the browsers of the users who are participating in the live jam);
a server computer in electronic communication with the interface for receiving the data stream ([0028] discloses a streaming server 118 may be configured to receive the audio and video streams from each of the musicians in a particular live jam session (live audio).  That is, the streaming server 118 receives video streams from any other suitable type of video input device and from each audio input device 104 (e.g., microphone, line-in cable, etc.).  The hardware of the server that receives and processes the audio data from clients 105 to be transmitted to audience 120 corresponds to audio hardware interface);
an operating system installed on the server computer ([0028] discloses a streaming server 118 may be configured to receive the audio and video streams from each of the musicians in a particular live jam session (live audio). Operating system of the server corresponds to operating system);
specialized software installed on the server computer, the specialized software including a hardware driver and data stream processing software ([0028] discloses  the streaming server 118 then synchronizes (data representation of the audio signal) the received audio stream and distributes a mixed audio stream out to audience members and possibly each musician. The software used by the server to perform the synchronization process corresponds to the specialized software. The hardware that encodes or decodes the received content to be transmitted corresponds to the hardware); 
	network hardware in electronic communication with the server computer ([0028] discloses streaming server 118 may be configured to receive the audio and video streams from each of the musicians in a particular live jam session…The streaming server 118 then synchronizes (corresponds to processing of the received data by serve and creating a data representation of received data) the received audio streams and distributes a mixed (processed) audio stream out to audience members. Transmitting the synchronized content across the network uses network interface that corresponds to network hardware; fig. 1, 108 communicates with server 118 across the network with network interface); and 
But, Qouc does not explicitly disclose wherein the one or more client computing devices comprise comprises a smartphone of a physically present attendees; 
However, in the same field of endeavor, Abrams discloses wherein the one or more client computing devices comprise comprises a smartphone of a physically present attendees ([0078] discloses application server 64 and streaming server 62 in conjunction with various wireless devices 76 may limit the ability of a wireless or wired device outside the venue (physically present) in which the live event is occurring from receiving video and/or audio provided by streaming server 62. The system illustrated in FIG. 2 may allow wireless devices 76 (or other devices, wired or wireless) remote from the venue in which the live event is occurring to receive video and/or audio or other content from streaming server 62 while the event is occurring. In such embodiments, remote wireless devices 76 (or other devices) could receive the content on a near real-time basis; [0062] discloses the wireless devices 76 will be handheld devices. Wireless devices 76 may be, for example, personal computers such as general purpose computer 10. For example, a laptop computer with a wireless link could serve as a wireless device 76. In other embodiments, wireless device 76 will be a personal digital assistant (smartphone). In other embodiments, wireless device 76 will be a wireless telephone; [0073] As noted above, wireless devices 76 may optionally be equipped to receive audio streamed from streaming server 62 either as part of a video signal, as a separate signal, or as a separate signal synchronized to a video signal provided by streaming server 62).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the Qouc with Abrams. The modification would allow enhancing user experience of live event attendees by providing event`s content to the attendee device when the attendee is far from the venue stage where the event is not clearly visible or audible as a result allowing  a quality event presentation and experience.
But, the combination does not explicitly disclose:
a UDP-configured wireless network access point configured to communicate with the network hardware of the server and to transmit the continuous, stable processed data stream;
However, in the same field of endeavor, Walker discloses a UDP-configured wireless network access point configured to communicate with the network hardware of the server and to transmit the continuous, stable processed data stream (fig. 1, system 100, fig. 2D and [0098] discloses FIG. 2D is a block diagram of an example embodiment 280 for network packets that can be transmitted within the interactive music system 100. The access point to the network to transmit the UDP packet of the system 100 of fig. 1 corresponds to access point. A network transmission 282 of network packets is shown for N packets (PKT1, PKT2, PKT3 . PKT(N)).  As shown with respect to the example packet 284, each of the transmitted packets can be configured to include audio frame data 294, and audio header (HDR) 292, and a protocol header such as IP/UDP (internet protocol/user datagram protocol) header 290. The network gateway from/ to network to the server corresponds to access point;  fig. 1 discloses server 102 communicates with the music node or audiences. The gateway to the network from/to server corresponds to access point of the network. The encoder and decoder or audio data processor of the server corresponds to hardware of audio server);
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Walker. The modification would allow low latency communication in real-time collaborative music performance to enable participants in the session effectively receive and transmit data with low latency using protocol such as UDP that do not use error checking that would incur delay on the overall latency of data communication.
But, the combination does not explicitly disclose:
wherein a latency between receiving the data stream by the server and transmitting the continuous, stable processed data stream by the wireless network access point is less 100 milliseconds.
However, in the same field of endeavor, Rosenberg discloses wherein a latency between receiving the data stream by the server and transmitting the continuous, stable processed data stream by the wireless network access point is less 100 milliseconds ([0024] discloses both video and audio information is transmitted in real or near-real time between two hosts such that a user of at least one of the hosts perceives a real-time communication, that is, latency should be reduced below 100 ms for each).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of combination Rosenberg. The modification would allow a short latency between a sender and a receiver of a media content to enable real-time media experience without noticeable delay.
Claim 2-3, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Quoc (US pg. no 20090113022), Abrams (US pg. no. 20180234742), Walker (US pg. no. 20150256473), and Rosenberg (US pg. no. 20050086289), further in view of Cutietta, “The Internet for Ensemble Performance”.
Regarding claim 2.    The combination discloses method of claim 1.
But, the combination does not explicitly disclose:
Wherein the latency between the first time and the second time is less than 50 milliseconds;
However, in the same field of endeavor, Cutietta discloses wherein the latency between the first time and the second time is less than 50 milliseconds (fig. 1A discloses audio travels in to different places in the continental US within 10ms latency across the internet. The initial time of producing the signal and transmitting corresponds to time 1 and the presentation time at the destination corresponds to the second time).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Cutietta. The modification would allow a near to real time communication across networks for time sensitive data.
Regarding claim 3. The combination discloses the method of claim 1.
The combination does not explicitly disclose wherein the latency between the first time and the second time is less than 20 milliseconds.
		However, in the same field of endeavor, Cutietta discloses wherein the latency between the first time and the second time is less than 20 milliseconds (fig. 1A discloses audio travels in to different places in the continental US within 10ms latency across the internet. The initial time of producing the signal and transmitting corresponds to time 1 and the presentation time at the destination corresponds to the second time)
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Cutietta. The modification would allow a near to real time communication across networks for time sensitive data.
Regarding claim 17, the combination discloses the system of claim 16. All other limitations of claim 17 are similar with the limitations of claim 2. Claim 17 is rejected on the analysis of claim 2 above.
Regarding claim 18, the combination discloses the system of claim 16. All other limitations of claim 17 are similar with the limitations of claim 3. Claim 17 is rejected on the analysis of claim 3 above.




Claim 4 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Quoc (US pg. no 20090113022), Abrams (US pg. no. 20180234742), Walker (US pg. no. 20150256473), and Rosenberg (US pg. no. 20050086289), further in view of Sugaya (US pg. no. 20180069662).
Regarding claim 4.    The combination discloses the method of claim 1.
But, the combination does not explicitly disclose wherein a “more data” flag of all multicast frames in the processed data stream is set to “true”.
		However, in the same field of endeavor, Sugaya discloses wherein a “more data” flag of all multicast frames in the processed data stream is set to “true” ([0128] discloses further, also in regard to data of a series of multicast communications, conventionally an apparatus of the transmission destination (apparatus at the reception side) can specify the tail of the data, for example, on the basis of a more data flag).
		Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Sugaya. The modification would allow communicating more data arrival to the destination so that the destination can keep itself alive or power down to sleep mode based on the information transmitted as result enabling power management in devices.
Regarding claim 21, the combination discloses the system of claim 16. All other limitations of claim 17 are similar with the limitations of claim 4. Claim 21 is rejected on the analysis of claim 4 above.

		Claim 5 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Quoc (US pg. no 20090113022), Abrams (US pg. no. 20180234742), Walker (US pg. no. 20150256473), and Rosenberg (US pg. no. 20050086289), further in view of Igarashi (US pg. no. 20100110962).
Regarding claim 5.    The combination discloses the method of claim 1.
But, the combination does not explicitly disclose:
 wherein a multicast flag in a Traffic Indication Map (TIM) of the processed data stream is set for every Beacon in the processed data stream, thereby disabling buffering of broadcast and/or multicast traffic traveling through the wireless network.
		However, in the same field of endeavor, Igarashi discloses wherein a multicast flag in a Traffic Indication Map (TIM) of the processed data stream is set for every Beacon in the processed data stream, thereby disabling buffering of broadcast and/or multicast traffic traveling through the wireless network ([0008] The No. 0 bit for AID of the DTIM beacon P3 is created for notifying the buffering of a broadcast/multicast packet.  In the No. 0 bit for AID of the DTIM beacon P3, "1" is set if the broadcast/multicast packet P4 is buffered in the access point AP1a, or "0" is set if the broadcast/multicast packet P4 is not buffered in the access point AP1a).
		Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Igarashi. The modification would allow indicating that transmitted content are not to be buffered in order to enable near real time communication.
Regarding claim 22, the combination discloses the system of claim 16. All other limitations of claim 22 are similar with the limitations of claim 5. Claim 22 is rejected on the analysis of claim 5 above.

		Claim 6 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Quoc (US pg. no 20090113022), Abrams (US pg. no. 20180234742), Walker (US pg. no. 20150256473), and Rosenberg (US pg. no. 20050086289), further in view of Shihada (US pg. no. 20140140209).
Regarding claim 6.    The combination discloses the method of claim 1.
But, the combination does not explicitly disclose:
 wherein a MAC Protocol Data Unit Aggregation is disabled for the wireless network.
		However, in the same field of endeavor Shihada discloses wherein a MAC Protocol Data Unit Aggregation is disabled for the wireless network ([098] discloses average queue size with A-MPDU enabled can be larger than when it is disabled. The system is capable of enabling and disabling MPDU aggregation).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Shihada. The modification would allow aggregating frames together and sending the frames in a single transmission that would enable increasing throughput.
Regarding claim 23, the combination discloses the system of claim 16. All other limitations of claim 23 are similar with the limitations of claim 6. Claim 23 is rejected on the analysis of claim 6 above.

Claim 7 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Quoc (US pg. no 20090113022), Abrams (US pg. no. 20180234742), Walker (US pg. no. 20150256473), and Rosenberg (US pg. no. 20050086289), further in view of Wentink (US pg. no. 20090010191).
Regarding claim 7.  The combination discloses the method of claim 1.
But, the combination does not explicitly disclose further including setting invalid values for a DTIM Count and a DTIM Interval of the processed data stream.
However, in the same field of endeavor, Wentink discloses further including setting invalid values for a DTIM Count and a DTIM Interval of the processed data stream (fig. 7 discloses a header information where the DTIM count and DTIM period (interval) can be set).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Wentink. The modification would allow transmitting information for receiving device when to wake up to receive beacon. The modification would allow transmitting information of interval of time or count of beacon that it takes to transmit the next DTIM. The modification would enable the receiving device to sleep till the interval time arrives or the count value is matched as a result enabling saving battery life and device power usage management.
Regarding claim 24, the combination discloses the system of claim 16. All other limitations of claim 24 are similar with the limitations of claim 7. Claim 27 is rejected on the analysis of claim 7 above.

Claim 8 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Quoc (US pg. no 20090113022), Abrams (US pg. no. 20180234742), Walker (US pg. no. 20150256473), and Rosenberg (US pg. no. 20050086289), further in view of Ocon (US pg. no. 20130022131).
Regarding claim 8.    The combination discloses the method of claim 1.
But, the combination does not explicitly disclose further including setting a DSCP value to 46 for all broadcast and/or multicast frames of the processed data stream.
However, in the same field of endeavor, Ocon discloses further including setting a DSCP value to 46 for all broadcast and/or multicast frames of the processed data stream ([0059] discloses audio/video data in the network is marked for expedited forwarding (EF) by using the DSCP value of 46).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Ocon. The modification would allow prioritizing near real time streaming from the other communication in order to enable processing of the streaming data for a near real time communication.
Regarding claim 25, the combination discloses the system of claim 16. All other limitations of claim 25 are similar with the limitations of claim 8. Claim 25 is rejected on the analysis of claim 8 above.
Claim 9-10 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Quoc (US pg. no 20090113022), Abrams (US pg. no. 20180234742), Walker (US pg. no. 20150256473), and Rosenberg (US pg. no. 20050086289), further in view of Liu (US pat. No. 9137823).
Regarding claim 9.    The combination does not explicitly disclose the method of claim 1.
But, the combination does not explicitly disclose further including setting, by an operator of the wireless network, a DTIM interval of the wireless network to a first value; setting, by the operator of the wireless network, a DTIM count of the wireless network to a second value; transmitting, by the wireless network, a beacon including the set DTIM interval; and transmitting, by the wireless network, at least one of a multicast data stream or a unicast data stream to one or more client computing devices, wherein the second value is greater than the first value.
However, in the same field of endeavor, Liu discloses further including setting, by an operator of the wireless network, a DTIM interval of the wireless network to a first value (col. 8 line 32-59 and fig. 7 discloses DTIM count is set to indicate how many beacon frames are to occur before a next DTIM); 
setting, by the operator of the wireless network, a DTIM count of the wireless network to a second value (col. 8 line 32-59 and fig. 7 discloses DTIM period (interval)t is set to indicate how many beacon frames are to occur before a next time of DTIM); 


transmitting, by the wireless network, a beacon including the set DTIM interval (col. 8 line 32-59 and fig. 7 discloses DTIM period (interval)t is set to indicate how many beacon frames are to occur before a next time of DTIM. The data having the information of DTIM count and interval is to be transmitted using multicast or broadcast); and 
transmitting, by the wireless network, at least one of a multicast data stream or a unicast data stream to one or more client computing devices, wherein the second value is greater than the first value (col. 8 line 32-59 and fig. 7 discloses DTIM count is set to indicate how many beacon frames are to occur before a next DTIM; col. 8 line 32-59 and fig. 7 discloses DTIM period (interval)t is set to indicate how many beacon frames are to occur before a next time of DTIM. The DTIM count and interval information can be set flexibly to manage the amount of interval or number of  beacons needed for the next DTIM to arrive as a result the enabling the receiving device when to sleep and when to wakeup).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Liu. The modification would allow DTIM count and interval information can be set flexibly to manage the amount of interval or number of  beacons needed for the next DTIM to arrive as a result the enabling the receiving device when to sleep and when to wake up for an effective power management.
Regarding claim 10.    The combination discloses the method of claim 1.
But, the combination does not explicitly disclose further including receiving, by the client computing device, a beacon message in the processed data stream including a DTIM count that is higher than a pre-set DTIM interval.
However, in the same field of endeavor, Liu discloses receiving, by the client computing device, a beacon message in the processed data stream including a DTIM count that is higher than a pre-set DTIM interval (col. 8 line 32-59 and fig. 7 discloses DTIM count is set to indicate how many beacon frames are to occur before a next DTIM; col. 8 line 32-59 and fig. 7 discloses DTIM period (interval)t is set to indicate how many beacon frames are to occur before a next time of DTIM. The DTIM count and interval information can be set flexibly to manage the amount of interval or number of  beacons needed for the next DTIM to arrive as a result the enabling the receiving device when to sleep and when to wakeup).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Liu. The modification would allow DTIM count and interval information can be set flexibly to manage the amount of interval or number of beacons needed for the next DTIM to arrive as a result enabling devices managing their power use.
Regarding claim 26, the combination discloses the system of claim 16. All other limitations of claim 22 are similar with the limitations of claim 9. Claim 26 is rejected on the analysis of claim 9 above.
Regarding claim 27, the combination discloses the system of claim 16. All other limitations of claim 27 are similar with the limitations of claim 10. Claim 27 is rejected on the analysis of claim 10 above.


Claim 11 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Quoc (US pg. no 20090113022), Abrams (US pg. no. 20180234742), Walker (US pg. no. 20150256473), and Rosenberg (US pg. no. 20050086289), further in view of Denon, “Wireless, AP or Client Isolation”.
Regarding claim 11.    The combination discloses the method of claim 1.
But, the combination does not explicitly disclose wherein each client computing device on the wireless network is isolated from all other client computing devices on the wireless network.
However, in the same field of endeavor, Denon disclose wherein each client computing device on the wireless network is isolated from all other client computing devices on the wireless network (Denon the first paragraph discloses client/AP isolation where clients in the network are not able to communicate with each other).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Denon. The modification would allow isolating compromised devices form the network to ensure security of devices in the network.
Regarding claim 28, the combination discloses the system of claim 16. All other limitations of claim 22 are similar with the limitations of claim 11. Claim 28 is rejected on the analysis of claim 11 above.
Claim 12 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Quoc (US pg. no 20090113022), Abrams (US pg. no. 20180234742), Walker (US pg. no. 20150256473), and Rosenberg (US pg. no. 20050086289), further in view of Gerhardt (US pg. no. 20150296502).
Regarding claim 12.    The combination discloses the method of claim 1.
But, the combination does not explicitly disclose wherein each client computing device on the wireless network is isolated from the Internet.
		However, in the same field of endeavor, Gerhadrdt discloses wherein each client computing device on the wireless network is isolated from the Internet ([0039] in some instances, there is a desire to isolate a communications network (or communicating devices) from another network or the Internet).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Gerhadrdt. The modification would allow isolating network form the internet to ensure security of devices in the network.
Regarding claim 29, the combination discloses the system of claim 16. All other limitations of claim 29 are similar with the limitations of claim 12. Claim 29 is rejected on the analysis of claim 12 above.
Claim 13 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Quoc (US pg. no 20090113022), Abrams (US pg. no. 20180234742), Walker (US pg. no. 20150256473), and Rosenberg (US pg. no. 20050086289), further in view of Nguyen (US pg. no. 6680906).
Regarding claim 13.    The combination discloses the method of claim 1.
The combination does not explicitly disclose wherein the wireless network diverts all network traffic separate from the processed data stream.
However, in the same field of endeavor, Nguyen discloses wherein the wireless network diverts all network traffic separate from the processed data stream (col. 5, lines 1-2 discloses real time data traffic is separated from data traffic).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Nguyen. The modification would allow differentially prioritizing processing of real time data to enable near real time data communication.
Regarding claim 30, the combination discloses the system of claim 16. All other limitations of claim 30 are similar with the limitations of claim 13. Claim 30 is rejected on the analysis of claim13 above.
Claim 14 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Quoc (US pg. no 20090113022), Abrams (US pg. no. 20180234742), Walker (US pg. no. 20150256473), and Rosenberg (US pg. no. 20050086289), further in view of Palanisamy (US pg. no. 20160100362).
Regarding claim 14.    The combination discloses the method of claim 1.
But, the combination does not explicitly disclose wherein modifications are made to one or more drivers associated with the network that allow passing a single command to enable and disable PSM.
		However, in the same field of endeavor, Palanisamy discloses wherein modifications are made to one or more drivers associated with the network that allow passing a single command to enable and disable PSM ([0036] the SCS can enable and/or disable PSM features for individual UEs to align UE reachability with machine mobile terminated (MT) data periodicity).
		Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Palanisamy. The modification would allow the SCS enable and/or disable PSM features for individual UEs to align UE reachability with machine mobile terminated (MT) data periodicity ([0036]).
Regarding claim 31, the combination discloses the system of claim 16. All other limitations of claim 31 are similar with the limitations of claim 14. Claim 31 is rejected on the analysis of claim 14 above.

		Claim 15 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Quoc (US pg. no 20090113022), Abrams (US pg. no. 20180234742), Walker (US pg. no. 20150256473), and Rosenberg (US pg. no. 20050086289), further in view of Blair (US pg. no. 20150317197).
	Regarding claim 15.    The combination discloses the method of claim 1.
	But, the combination does not explicitly disclose further including reprioritizing and/or ignoring certain types of wireless network traffic by the wireless network.
		However, in the same field of endeavor, Blair discloses further including reprioritizing and/or ignoring certain types of wireless network traffic by the wireless network ([0027] discloses emergency information provided by monitoring real-time news broadcasts provides an opportunity for the network operator to re-prioritize network traffic in anticipation of network stress).
		Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Blair. The modification would allow need based prioritizing real time communication to enable near real time data processing is given a priority as a result enabling a near real time communication when it is needed.
Regarding claim 32, the combination discloses the system of claim 16. All other limitations of claim 32 are similar with the limitations of claim 15. Claim 32 is rejected on the analysis of claim 15 above.	Claims 19-20 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Quoc (US pg. no 20090113022), Abrams (US pg. no. 20180234742), Walker (US pg. no. 20150256473), and Rosenberg (US pg. no. 20050086289), further in view of “From Remote Media Immersion to Distributed Immersive Performance”, hereinafter Sawchuk.
Regarding claim 19. The combination discloses the system of claim 16.
But, the combination does not explicitly disclose wherein a latency between the first time and the second time is less than 50 milliseconds.  
	However, in the same field of endeavor, Sawchuk discloses wherein a latency between the first time and the second time is less than 50 milliseconds (fig. 3 discloses distributed immersive performance where the audience in one of the Continental US location, receives audio content played in a different geographical location of the US map less than 50 MS latency (near real time). The packet used to transmit the audio content across the network to the audiences corresponds to the audio packet. The encoding and decoding of the audio packets sent/received across the network corresponds to interpretation).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination Sawchuk. The modification would allow a real-time communication of a concert streaming content sourced from distributed locations that are far apart as a result enabling improved user experience of real time content.  
Regarding claim 20. The combination discloses the system of claim 16.
But, the combination does not explicitly disclose wherein a latency between the first time and the second time is less than 20 milliseconds.
However, in the same field of endeavor, Sawchuk discloses wherein a latency between the first time and the second time is less than 20 milliseconds (fig. 3 discloses an audio content from one of a source (performer) in US state reaches to an audience in a different US state within 20 ms).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination Sawchuk. The modification would allow a real-time communication of a concert streaming content sourced from distributed locations that are far apart as a result enabling improved user experience of real time content.
Regarding claim 34. The combination discloses the system of claim 16.
All other limitations of claim 34 are similar with the limitations of claim 19 above and claim 34 is rejected based on the analysis of claim 19 above.
Regarding claim 35. The combination discloses the system of claim 16.
All other limitations of claim 34 are similar with the limitations of claim 20 above and claim 35 is rejected based on the analysis of claim 20 above.
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US pg. no. 20150256473), further in view of Quoc (US pg. no 20090113022), further in view of Abrams (US pg. no. 20180234742).
	Regarding claim 33. Walker discloses a method of receiving streaming data on a client computing device, the method comprising:
	connecting, by the client computing device, to a UDP-configured wireless network access point (fig. 1 discloses client node 112 connected to network 110 and server 102 across the network. Fig. 2D discloses UDP audio packet communicated between server and client devices across tha network. The access point to the network that receives data from to the client nodes 112 and the server across the network corresponds to access point);
		launching, by the client computing device, a software application installed on the client computing device, the software application (fig. 1, music node app 122; [0126] discloses audio application. Using it corresponds to launching; [0097] discloses The non-volatile storage system 274 also stores the music node application (MN APP) 122, which can include program instructions that are executed by one or more processor(s) 272 to implement the functions described herein for the music node 112) configured to (1) receive from a server (fig. 1, 102) in electronic communication with the wireless network access point a first set of data packets corresponding to a data stream ([0126] discloses for an audio software stack 460 including a user space 462 and a kernel 464 coupled to an audio interface for the audio codec 430 (the received audio through codec corresponds to received content from audio server 102 of fig. 1)…The software stack provides low-latency audio input/output.  In part, the embodiment depicted captures audio at the codec input and sends chunks (e.g., 2.5 ms chunks) of captured audio to the audio application where it is processed.  This processed audio is sent back to the codec to have it played as an audio output; [0095] discloses an information handling system may be a personal computer (e.g., desktop or laptop), tablet computer, mobile device (e.g., personal digital assistant (PDA) or smart phone); [0086] discloses [0086] It is noted that the music node applications 122, 132 . . . 142 can be downloaded from the interactive music server system(s) 102, 104, 106 . . . through network 110 and installed on the music nodes (MN) 112, 114 . . . 116. The music node applications 112, 132 . . . 142 can also be loaded onto the music nodes (MN) 112, 114 . . . 116 separate from the network 110).
(2) interpret the first set of data packets, thereby creating a continuous, stable interpreted data stream containing a second set of data packets; and  (3) buffer the continuous, stable interpreted data stream ([0126] discloses The software stack provides low-latency audio input/output.  In part, the embodiment depicted captures audio at the codec input  (received audio content from server) and sends chunks (e.g., 2.5 ms chunks) of captured audio to the audio application (mobile application) where it is processed that corresponds to interpreting the continuous and stable data.  This processed audio is sent back to the codec to have it played as an audio output; client node 122 is configured to receive audio data from serve. Storing content before play corresponds to buffering); and
		outputting, by the client computing device, the continuous, stable interpreted data stream to a client usable form (([0126] discloses The software stack provides low-latency audio input/output.  In part, the embodiment depicted captures audio at the codec input and sends chunks (e.g., 2.5 ms chunks) of captured audio to the audio application where it is processed.  This processed audio is sent back to the codec to have it played as an audio output; client node 122 is configured to receive audio data from server);
But, Walker does not explicitly disclose:
receiving streaming data on a client computing device, wherein the data is any real-time live event data;
wherein outputting each data packet in the second set of data packets of the continuous, stable interpreted data stream occurs within 100 milliseconds of a corresponding data packet entering the server;
However, in the same field of endeavor, Qouc discloses  receiving streaming data on a client computing device, wherein the data is any real-time live event data ([0025] discloses the performers of a particular jam session all contribute their audio, which are then combined into a mixed audio that are output substantially in real time to remote audience members);
wherein outputting each data packet in the second set of data packets of the continuous, stable interpreted data stream occurs within 100 milliseconds of a corresponding data packet entering the server (fig. 8 discloses the time it takes media content from the musician M devices entering the server S and being processed at the server and being displayed at the audience device A within 100 ms. The audio content transmitted across the network from the server to the device A corresponds to packet).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of combination Qouc. The modification would allow a short latency between a sender and a receiver of a media content to enable real-time media experience without noticeable delay.
But, the combination does not explicitly disclose:
receiving streaming data on a client computing device the client computing device comprises a smartphone of a physically present attendee;
However, in the same field of endeavor, Abrams discloses the client computing device comprises a smartphone of a physically present attendee ([0078] discloses application server 64 and streaming server 62 in conjunction with various wireless devices 76 may limit the ability of a wireless or wired device outside the venue (physically present) in which the live event is occurring from receiving video and/or audio provided by streaming server 62. The system illustrated in FIG. 2 may allow wireless devices 76 (or other devices, wired or wireless) remote from the venue in which the live event is occurring to receive video and/or audio or other content from streaming server 62 while the event is occurring. In such embodiments, remote wireless devices 76 (or other devices) could receive the content on a near real-time basis; [0062] discloses the wireless devices 76 will be handheld devices. Wireless devices 76 may be, for example, personal computers such as general purpose computer 10. For example, a laptop computer with a wireless link could serve as a wireless device 76. In other embodiments, wireless device 76 will be a personal digital assistant (smartphone). In other embodiments, wireless device 76 will be a wireless telephone; [0073] As noted above, wireless devices 76 may optionally be equipped to receive audio streamed from streaming server 62 either as part of a video signal, as a separate signal, or as a separate signal synchronized to a video signal provided by streaming server 62).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Abrams. The modification would allow enhancing user experience of live event attendees by providing event`s content to the attendee device when the attendee is far from the venue stage where the event is not clearly visible or audible as a result allowing  a quality event presentation and experience.
Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darcie (US pg. no. 20080201424), further in view of Quoc (US pg. no 20090113022), further in view of Abrams (US pg. no. 20180234742).
Regarding claim 39. Darcie discloses a streaming data server for delivering data to a client computing device…the audio server comprising: 
		a hardware interface device([0040] The server 350 generally comprises a first interface 352 for communicating with the first client 310, a second interface 354 for 
communicating with the second client 330);
	a server computer in communication with the hardware interface device (fig. 3, discloses server 350 is in communication with audio hardware 352); 
an operating system installed on the server computer (fig. 3, discloses server 350 is in communication with audio hardware 352;
		specialized software installed on the server computer, the specialized software including a hardware interface driver and data processing software ([0032] The server 210 may also comprise a server application (not shown)… In one embodiment, the server application includes a software package, commercially available from Lightspeed Audio Labs of Tinton Falls, N.J., compiling the data signals according to unique parameters, and the like.  [0033] the mixer 212 may be any mixing device capable of mixing, merging. The application used to mix corresponds to application) combining a plurality of data signals at any one instance); 
UDP-configured wireless network access point hardware in communication with the server computer ([0051] the transmission from the client 310 to the server 350 occurs through the respective interfaces 318, 352.  The interfaces 318, 352 may be capable of handling any known transmission protocols including TCP/IP and/or UDP. The access point between the client and the server across the network enabling communication corresponds to access point).
But, Darcie does not explicitly disclose
wherein the streaming data server is configured to produce a latency of less than about 100 milliseconds between (1) a live data stream reaching the streaming data server, and (2) playback of a recovered data stream by a user device in communication with the streaming data server, the recovered data stream including one or more data packets;
However, in the same field of endeavor, Qouc discloses wherein the streaming data server is configured to produce a latency of less than about 100 milliseconds between (1) a live data stream reaching the streaming data server (fig. 8 S), and (2) playback of a recovered data stream by a user device in communication with the streaming data server (Fig. 8 A), the recovered data stream including one or more data packets (fig. 8 discloses the time it takes media content from the musician M devices entering the server S and being processed at the server and being displayed at the audience device A within 100 ms. The audio content transmitted across the network from the server to the device A corresponds to packet).
	Therefore, it would have been obvious to a person having ordinary skill in eth art at the time of the invention was effectively filed to combine the teaching of Darcie with Quoc. The modification would allow real time media streaming from remote area for distributed live concert. The modification would allow near real time communication of media content across network from remote location for an audience located in a distant area for providing efficient concert service as a result increasing user experience and satisfaction.
But, the combination does not explicitly disclose:
client computing device, wherein the data is any real-time live event data and the client computing device comprises a smartphone of one of physically present attendees;
However, in the same field of endeavor, Abrams discloses client computing device, wherein the data is any real-time live event data and the client computing device comprises a smartphone of one of physically present attendees ([0078] discloses application server 64 and streaming server 62 in conjunction with various wireless devices 76 may limit the ability of a wireless or wired device outside the venue (physically present) in which the live event (real-time live event) is occurring from receiving video and/or audio provided by streaming server 62. The system illustrated in FIG. 2 may allow wireless devices 76 (or other devices, wired or wireless) remote from the venue in which the live event is occurring to receive video and/or audio or other content from streaming server 62 while the event is occurring. In such embodiments, remote wireless devices 76 (or other devices) could receive the content on a near real-time basis; [0062] discloses the wireless devices 76 will be handheld devices. Wireless devices 76 may be, for example, personal computers such as general purpose computer 10. For example, a laptop computer with a wireless link could serve as a wireless device 76. In other embodiments, wireless device 76 will be a personal digital assistant (smartphone). In other embodiments, wireless device 76 will be a wireless telephone; [0073] As noted above, wireless devices 76 may optionally be equipped to receive audio streamed from streaming server 62 either as part of a video signal, as a separate signal, or as a separate signal synchronized to a video signal provided by streaming server 62).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Abrams. The modification would allow enhancing user experience of live event attendees by providing event`s content to the attendee device when the attendee is far from the venue stage where the event is not clearly visible or audible as a result allowing  a quality event presentation and experience.
Claim 40 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Darcie (US pg. no. 20080201424), Quoc (US pg. no 20090113022), and Abrams (US pg. no. 20180234742), further in view of “From Remote Media Immersion to Distributed Immersive Performance”, hereinafter Sawchuk.
Regarding claim 40. The combination discloses the system of claim 39.
But, the combination does not explicitly disclose: wherein the latency is less than 50 milliseconds;
However, in the same field of endeavor, Sawchuk discloses wherein the latency is less than 50 milliseconds (fig. 3 discloses distributed immersive performance where the audience in one of the Continental US location, receives audio content played in a different geographical location of the US map less than 50 MS latency (near real time). The packet used to transmit the audio content across the network to the audiences corresponds to the audio packet. The encoding and decoding of the audio packets sent/received across the network corresponds to interpretation).  
	Therefore, it would have been obvious to a person having ordinary skill in eth art at the time of the invention was effectively filed to combine the teaching of Darcie with Quoc. The modification would allow real time media streaming from remote area for distributed live concert. The modification would allow near real time communication of media content across network from remote location for an audience located in a distant area for providing efficient concert service as a result increasing user experience and satisfaction.
Regarding claim 41. The combination discloses the system of claim 39.
But, the combination does not explicitly disclose: wherein the latency is less than 20 milliseconds;
However, in the same field of endeavor, Sawchuk discloses wherein the latency is less than 20 milliseconds (fig. 3 discloses an audio content from one of a source (performer) in US state reaches to an audience in a different US state within 20).
	Therefore, it would have been obvious to a person having ordinary skill in eth art at the time of the invention was effectively filed to combine the teaching of Darcie with Quoc. The modification would allow real time media streaming from remote area for distributed live concert. The modification would allow near real time communication of media content across network from remote location for an audience located in a distant area for providing efficient concert service as a result increasing user experience and satisfaction.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESSERET F GEBRE whose telephone number is (571)272-8272.  The examiner can normally be reached on M-F 9:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571-2721684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MESSERET F GEBRE/Examiner, Art Unit 2445                                                                                                                                                                                                        
/TAYLOR A ELFERVIG/Primary Examiner, Art Unit 2445